      Case 2:19-cr-00269-JCM-EJY Document 151
                                          152 Filed 09/15/21 Page 1 of 4

      


 
      WILLIAM H. BROWN, ESQ. (7623)
      BROWN MISHLER, PLLC
    911 N. Buffalo Dr., Ste. 202
    Las Vegas, Nevada 89128
      Tel: (702) 816-2200
    Fax: (702) 816-2300
    Email: WBrown@BrownMishler.com
      Attorney for Defendant
 
      Byron Porter
  
                              UNITED STATES DISTRICT COURT
  
                                   DISTRICT OF NEVADA
  
          UNITED STATES OF AMERCIA,                      2:19-cr-00269-JCM-EJY


                          Plaintiff,                Stipulation to Continue

          vs.                                              Sentencing and
                                                       PSR-Objection Deadline
       BYRON PORTER,                                   (Second
                                                           THIRD Request)

                             Defendants.




              It is hereby stipulated and agreed, by and between CHRISTOPHER
 
      CHIOU, Acting United States Attorney, through DANIEL E. CLARKSON,
 

   Assistant United States Attorney, and WILLIAM BROWN, counsel for

      defendant Byron Joshua Jarell Porter, that:

                (1)Byron Porter’s sentencing date in the above-captioned matter,

                    currently scheduled for October 29, 2021, at 10:00 a.m., be vacated
                 and continued at least ninety (90) days, to January 31, 2022, or to a

                    time convenient to the Court; and

             (2)the LCR 32-1(b) deadline to submit informal objections to the
 
                    presentence investigation report (PSR) shall be continued at least
                    sixty (60) days, up to and including December 29, 2021.
 




                                                 1
      Case 2:19-cr-00269-JCM-EJY Document 151
                                          152 Filed 09/15/21 Page 2 of 4

      


 
             This Stipulation is entered into for the following reasons:
 

           1.    This is the third requested continuance for sentencing.

           2.    The defense is currently investigating sentencing issues and
 
      gathering relevant information from multiple sources, including attempting
 

     to obtain medical records and other documents from third parties.
  
             3.    The defense requires further time to complete its investigation, to
  
      gather relevant information, and, once obtained, to analyze and synthesize


   the information so that it may be appropriately presented to the Court in a

      sentencing memorandum.


          4.    Also, Mr. Porter has recently undergone neuropsychological

   testing and evaluation.

             5.    The defense may likely seek to have some of the relevant
 

    information from the testing and evaluation added to and incorporated in the
 
      PSR.

             6.    The defense has discussed this with the PSR’s author, who does


   not object to considering subsequent requests to supplement the PSR with

      relevant information.



             7.    The defendant is in custody and does not object to the requested

   continuances of the sentencing date or the PSR-objection deadline.
 

 




                                              2
      Case 2:19-cr-00269-JCM-EJY Document 151
                                          152 Filed 09/15/21 Page 3 of 4

      


 

            8.   The government does not object to continuing either date.
 
              Date: September 15, 2021
 

        Counsel for BYRON PORTER               CHRISTOPHER CHIOU
                                                 Acting United States Attorney
 

         /s/ William Brown                      /s/ Daniel E. Clarkson
          WILLIAM H. BROWN                       DANIEL E. CLARKSON
  
          BROWN MISHLER, PLLC                    Assistant United States Attorney
  















 

 

 















 

 




                                             3
      Case 2:19-cr-00269-JCM-EJY Document 151
                                          152 Filed 09/15/21 Page 4 of 4

      


 

    WILLIAM H. BROWN, ESQ. (7623)
    BROWN MISHLER, PLLC
      911 N. Buffalo Dr., Ste. 202
 
      Las Vegas, Nevada 89128
    Tel: (702) 816-2200
      Fax: (702) 816-2300
 
      Email: WBrown@BrownMishler.com
     Attorney for Defendant
      Byron Porter
  

                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA


       UNITED STATES OF AMERCIA,                    2:19-cr-00269-JCM-EJY

                            Plaintiff,             Order Continuing Sentencing
       vs.                                                  and
                                                  PSR-Objection Deadline
          BYRON PORTER,


                         Defendants.
 

 
                Based on the pending stipulation of counsel, and good cause appearing
 

   therefore, the Court hereby: (1) vacates the current sentencing date of

                                                         February 11, 2022
      October 29, 2021, at 10:00 a.m., and continues it to ______________________

      at 10:00 A.M.; and (2) extends the LCR 32-1(b) deadline to submit informal



                                                                    January 7, 2022
      objections to the presentence investigation report (PSR), to ______________.

                DATED this ___ day
                      September  15,of2021.
                                       September, 2020.


 
                                          UNITED STATES DISTRICT JUDGE
 




                                               4
